 1                                                                The Honorable James L. Robart
 2

 3

 4
                           IN THE UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     UNITED STATES,
 7                                                     No. CR14-0113JLR
                                   Plaintiff,
 8                                                     ORDER GRANTING MOTION TO
            v.                                         WITHDRAW AS COUNSEL AND
 9                                                     APPOINTMENT OF NEW COUNSEL
     MICHAEL A. RILEY,
10
                                   Defendant.
11

12
            Counsel of record, Cynthia B. Jones, moved for permission to withdraw as counsel
13

14   and requested new counsel be appointed to represent Michael A. Riley on his appeal of this

15   Court’s Order (Dkt. # 153).

16          IT IS THEREFORE ORDERED that the Motion to Withdraw (Dkt. # 155) is
17   GRANTED and that new counsel should be appointed to represent Mr. Riley on appeal.
18
            IT IS SO ORDERED.
19
            DONE this 14th day of April, 2020.
20

21

22                                                      A
                                                        The Honorable James L. Robart
23
                                                        U.S District Court Judge
24

25   Presented by:

26   s/Cynthia B. Jones
     Attorney for Michael A. Riley

     ORDER – Page 1                                            Jones Legal Group, LLC
                                                               1200 Fifth Avenue, Suite 625, Seattle, WA 98101
                                                               (206) 596-7878; cjones@joneslegalgroup.net
